People v Rodriguez (2017 NY Slip Op 04893)





People v Rodriguez


2017 NY Slip Op 04893


Decided on June 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2017

Acosta, P.J., Richter, Feinman, Webber, Kahn, JJ.


4302 1899/12

[*1]The People of the State of New York, Respondent,
v Kevin Rodriguez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Megan D. Byrne of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Nicole Neckles of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Robert E. Torres, J.), rendered June 18, 2015, convicting defendant, upon his plea of guilty, of attempted murder in the second degree (two counts), and sentencing him to concurrent terms of 20 years, unanimously affirmed.
The court properly denied defendant's motion to withdraw his plea. Defendant, citing information about the effects of solitary confinement in general, argues that his plea was involuntary as a result of physical and mental distress caused by a lengthy period of solitary confinement. However, he failed to show a causal connection between his alleged physical or mental condition and his decision to plead guilty, made after careful discussions with his family and counsel (see People v Jacks, 48 AD3d 241 [1st Dept 2008], lv denied 10 NY3d 960 [2008]). Moreover, the court observed that defendant appeared lucid during the thorough plea colloquy, and neither defendant nor his counsel contemporaneously expressed any concern about the effect of defendant's physical or mental condition on his understanding of that proceeding. The court properly ruled on the motion without holding an evidentiary hearing after considering counsel's detailed affirmation in support of the motion and defendant's extended statement on the matter in court (see People v Fiumefreddo, 82 NY2d 536, 543-44 [1993]).
Although the People concede that defendant's waiver of the right to appeal was invalid (see People v Santiago, 119 AD3d 484 [1st Dept 2014], lv denied 24 NY3d 964 [2014]), we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 15, 2017
CLERK